Citation Nr: 0312274	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, including as secondary to service-
connected hearing loss or tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected hearing 
loss or tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss, prior to January 1, 2000.

4.  Entitlement to a compensable evaluation for hearing loss, 
from January 1, 2000, to December 27, 2001.

5.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss, from December 28, 2001, forward.

6.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

7.  Entitlement to a total disability evaluation for 
compensation purposes due to individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In February 1998, the RO denied entitlement to 
a TDIU and entitlement to an increased evaluation for hearing 
loss.  In April 1998, the RO denied an increased evaluation 
for tinnitus.  In January 1999, the RO denied entitlement to 
service connection for dizziness and for an anxiety disorder 
(these claims were denied on a direct basis and as secondary 
to service-connected hearing loss and tinnitus).  

In January 1999, the RO also proposed to reduce the veteran's 
disability rating for hearing loss from 10 percent to 
noncompensable (0 percent).  In October 1999, a hearing 
officer reduced the disability rating for hearing loss from 
10 percent to noncompensable, effective from January 1, 2000.  
The veteran submitted a notice of disagreement with this 
decision to the RO in November 1999 and a statement of the 
case was issued in April 2000.  The veteran did not submit a 
substantive appeal.  In October 2002, the RO increased the 
evaluation of hearing loss from noncompensable to 10 percent, 
effective December 28, 2001.  Accordingly, the issues have 
been recharacterized as shown above.

In May 1999, the veteran appeared at the Jackson RO and 
testified at a personal hearing before a Hearing Officer.  A 
transcript of the hearing is of record.  The veteran 
requested a hearing before a Veterans Law Judge, but he 
withdrew his request before the scheduled hearing date.  See 
Letter from veteran, received March 27, 2003.

In January 2001, the Board remanded this case for additional 
development.  The requested development has been accomplished 
for the issues decided herein.

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, including as secondary 
to service-connected hearing loss or tinnitus, the Board is 
undertaking additional development.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).   After giving 
the notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing this issue.

In June 1999, the veteran requested that a previously denied 
claim of entitlement to service connection for loss of 
feeling in the feet be reopened.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A disability manifested by dizziness did not have its 
onset during active service and did not result from a disease 
or injury in service.

2.  A disability manifested by dizziness is not related to 
service-connected hearing loss or tinnitus.

3.  Prior to January 1, 2000, the veteran's hearing loss was 
consistent with Level IV hearing impairment for the right ear 
and Level III hearing impairment for the left ear.  

4.  From January 1, 2000, to December 27, 2001, the veteran's 
hearing loss was consistent with Level I hearing impairment 
for each ear.

5.  From December 28, 2001, forward, the veteran's hearing 
loss is consistent with Level III hearing impairment for the 
right ear and Level IV hearing impairment for the left ear.

6.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

7.  The veteran's tinnitus does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular criteria.

8.  The veteran's service-connected disabilities preclude him 
from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
disability manifested by dizziness, including as secondary to 
service-connected hearing loss or tinnitus.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303(a), 3.310(a) (2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for hearing loss have not been met, prior to January 
1, 2000.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2002); 38 C.F.R. 
§§ 4.85- 4.87, Diagnostic Code 6100 (1998) (effective prior 
to June 10, 1999).

3.  The criteria for a compensable disability evaluation for 
hearing loss have not been met, from January 1, 2000, to 
December 27, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2002); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998) 
(effective prior to June 10, 1999).

4.  The criteria for a disability evaluation in excess of 10 
percent for hearing loss have not been met at any time since 
December 28, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2002); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998) 
(effective prior to June 10, 1999).

5.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  
38 U.S.C.A. § 1155, 5103A, 5107  (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).

6.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2002).

7.  The criteria for a total disability evaluation for 
compensation purposes based on individual unemployability 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in a September 
2001 development letter from the RO, which also generally 
notified him of the criteria and the reasons for the denial 
of his claims.  He has been informed, therefore, of what the 
evidence needs to show for his claims to be granted.  
Additionally, the September 2001 VCAA development letter 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim and of who is responsible 
for producing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available service 
medical records, VA treatment records, and private treatment 
records.  There is no indication of any additional relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

Because there is no competent evidence tending to show that 
the veteran had dizziness during service, VA's duty to assist 
is not triggered for this claim.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Even taking into account the veteran's 
statements, these criteria have not been met.  A disability 
manifested by dizziness, particularly one allegedly related 
to an in-service injury, is not the type of condition where 
the veteran's statements alone could provide a link to active 
service.  This is because he lacks the education, training, 
or experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
veteran has alleged that his dizziness is the possible result 
of acoustic trauma and/or infection, which led to internal 
ear damage, not the type of things that can be observed by a 
layperson.  38 U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4)(A) (2002).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

With respect to the evaluations for hearing loss and 
tinnitus, a decision can be rendered in this case without 
further examination.  VA has afforded the veteran appropriate 
examinations  in July 1995, February 1998, September 1998, 
and December 2001.  The results of these examinations have 
been associated with the claims file and adequately present 
the level of disability for their respective periods, and 
reexamination is not required.  See Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); VAOPGCPREC 11-95.

The requirements of the VCAA have been met, and further 
development and/or remand is not warranted.  Although the 
appeals commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the Board's January 2001 remand, 
which included discussion of the VCAA, and the RO's 
subsequent development of the claims pursuant thereto.

It is not clear from the record that the RO has considered 
the veteran's claim under the revised rating criteria 
(discussed below) for hearing loss.  However, the Board may 
review matters not considered by the RO if the claimant will 
not be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 11-97.

Here, a remand of the case to afford the RO an opportunity to 
consider the appeal under the amended regulations is not 
required.  The revisions to the rating criteria did not 
contain any substantive changes that would affect this 
particular case, but merely added certain provisions that 
were already VA practice.  See 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the evaluation for each level of 
hearing impairment have not been substantively changed.  The 
veteran has had an ample opportunity to provide evidence and 
argument regarding the application of these criteria.  The 
provisions added to 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment do not operate to 
the veteran's advantage; in fact, the outcome of the appeal 
is the same regardless of whether or not these provisions are 
applied.  Likewise, the audiology testing undertaken by the 
VA to date has produced evidence usable under either the 
former or the current version of the criteria.  To remand 
this issue to the RO for application of the amended criteria 
would result in a pointless delay in the adjudication of this 
claim, which could not possibly lead to a more favorable 
resolution of the veteran's appeal.  See Soyini v. Derwinski, 
1 Vet. App 540, 546 (1991); see also Winters v. West, 12 Vet. 
App. 203, 207 (1999).

II.  Service connection for a disability manifested by 
dizziness

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The December 2001 VA examiner for ear disease diagnosed 
recurring episodes of dizziness, also described as 
intermittent vertigo.  The veteran has alleged that this 
dizziness began in 1945 in service.  See VA Form 9, Appeal to 
Board of Veterans' Appeals, received March 17, 1999.  The 
service medical records, however, which include treatment 
reports, a comprehensive abstract of medical history, and a 
January 1946 discharge examination, are entirely negative for 
any evidence of dizziness.  In an October 2000 submission, 
the veteran's representative acknowledged this fact.  
Additionally, the veteran testified in May 1999 that his 
dizzy spells did not begin until 1977, many years after 
service.  The Board therefore concludes that the evidence 
does not establish the presence of an in-service disease or 
injury characterized by dizziness, despite the veteran's 
assertion.  In doing so, the Board attaches greater probative 
weight to the clinical findings of skilled service medical 
personnel than to the veteran's inconsistent statements.  

In addition, the veteran did not seek treatment for dizziness 
until 1997, many years after service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
In some cases such as this one, the absence of evidence is 
more weighty and persuasive and probative of certain facts 
than is the evidence that exists and what is said is less 
credible and significant than what is not said, the latter of 
which sometimes speaks volumes.  

There medical evidence also establishes that the veteran's 
dizziness is not related to any in-service finding or event.  
The December 2001 examiner, who also examined the veteran in 
1998, opined that the veteran's dizziness problem was not 
related to his "previous" ear problems, which presumably 
include any problems during service.    

The only evidence of record linking the veteran's disability 
to active service is the veteran's own contentions, but, as a 
lay person, he cannot offer a competent medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
medical evidence is found more probative to the issue on 
appeal.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted above, the veteran has also alleged that his 
dizziness began in 1977 as a result of complications from his 
hearing loss and tinnitus.  The preponderance of the evidence 
does not support this contention.  Aside from the veteran's 
opinions, there is no evidence linking his current dizziness 
to service-connected hearing loss and tinnitus.  The only 
competent medical opinion on point is that of the December 
2001 VA examiner, who opined that the veteran does not have 
labyrinthine disease (ear inflammation, see Lendenmann v. 
Principi, 3 Vet. App. 345, 348 (1991)) and that his dizziness 
is not otherwise associated with his ear problems.  The 
examiner further suggested that the veteran's current 
dizziness appeared to be more orthostatic in origin, i.e., 
related to the act of standing.    
        
Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection on 
either a direct or secondary basis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

III.  Evaluations for hearing loss

The veteran was granted entitlement to service connection for 
hearing loss, effective September 11, 1957.  His hearing loss 
was increased to 10 percent disabling, effective November 22, 
1994.  In November 1997, he filed a claim for an increased 
rating for hearing loss.  In February 1998, the RO denied an 
increased evaluation.  In an October 1999 Hearing Officer 
decision, the RO reduced the evaluation of hearing loss to 
noncompensable, effective January 1, 2000.  In October 2002, 
the RO increased the evaluation of hearing loss to from 
noncompensable to 10 percent, effective December 28, 2001.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
See 64 Fed. Reg. 25,202-25,210 (1999).  The method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86 (2002).

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The provisions of 38 C.F.R. § 4.85(g) and 4.86 have been 
considered, but the results of the audiometric examinations 
of record discussed below clearly show that these provisions 
are not applicable in this case.  For example, the 
audiometric examination results of record do not include any 
finding of 70 decibels or more at 2000 Hertz or any finding 
of 55 decibels or more for each of the four tested 
frequencies.  There is no medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any of the respective periods under 
consideration.

Applying the facts in this case, i.e., audiometric 
examination results, to the criteria set forth above, a 
higher rating for bilateral hearing loss is not appropriate 
under either the old or new regulations for any of the 
respective periods under consideration. 

In reaching this decision, consideration has been given to 
the veteran's contentions regarding the severity of his 
hearing loss and the fact that he wears hearing aids and has 
been diagnosed with hearing loss.  While such evidence is 
credible, it does not provide sufficient evidence on which to 
award a higher rating for bilateral hearing loss because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  

A.  Prior to January 1, 2000

VA audio examination in July 1995 revealed an average 
puretone threshold of 56 decibels in the right ear and 49 
decibels in the left ear.  Maryland CNC controlled speech 
discrimination test scores were 78 percent for the right ear 
and 82 percent for the left ear.  These test results 
correlate to Level IV hearing in the right ear and Level III 
hearing in the left ear.

VA audio examination in February 1998 revealed an average 
puretone threshold of 55 decibels in the right ear and 48 
decibels in the left ear.  Maryland CNC controlled speech 
discrimination test scores were 86 percent for the right ear 
and 88 percent for the left ear.  These test results 
correlate to Level II hearing in each ear.

VA audio examination in September 1998 revealed an average 
puretone threshold of 51 decibels in the right ear and 46 
decibels in the left ear.  Maryland CNC controlled speech 
discrimination test scores were 96 percent for the right ear 
and 92 percent for the left ear.  These test results 
correlate to Level I hearing in each ear.

VA audio evaluation in January 1999 revealed an average 
puretone threshold of 59 decibels in the right ear and 36 
decibels in the left ear.  Maryland CNC controlled speech 
discrimination test scores were 84 percent for the right ear 
and 84 percent for the left ear.  These test results 
correlate to Level III in the right ear and Level II hearing 
in the left ear.

The results of private audio testing from 1997 to 1999 are 
also of record, but they do not conform to the criteria for 
evaluating hearing impairment.  See 38 C.F.R. § 4.85.  

The only possible interpretation of these findings under both 
the old and new regulations is that the veteran's hearing 
loss is at no more than Level IV hearing in the right ear and 
Level III hearing in the left ear.  These numeric 
designations correlate to no more than the currently assigned 
10 percent evaluation for this period.  See 38 C.F.R. § 4.85, 
Table VII.

B.  From January 1, 2000, to December 27, 2001

The veteran did not undergo audiometric testing within this 
period.  As noted earlier, VA audio examination in September 
1998 revealed an average puretone threshold of 51 decibels in 
the right ear and 46 decibels in the left ear.  Maryland CNC 
controlled speech discrimination test scores were 96 percent 
for the right ear and 92 percent for the left ear.  These 
test results correlate to Level I hearing in each ear.  VA 
audio evaluation in January 1999 revealed an average puretone 
threshold of 59 decibels in the right ear and 36 decibels in 
the left ear.  Maryland CNC controlled speech discrimination 
test scores were 84 percent for the right ear and 84 percent 
for the left ear.  These test results correlate to Level III 
in the right ear and Level II hearing in the left ear.

The only possible interpretation of these findings under both 
the old and new regulations is that the numeric designations 
correlate to no more than the currently assigned 
noncompensable evaluation for this period.  See 38 C.F.R. 
§ 4.85, Table VII.

C.  From December 28, 2001, forward

VA audio examination in December 2001 revealed an average 
puretone threshold of 59 decibels in the right ear and 55 
decibels in the left ear.  Maryland CNC controlled speech 
discrimination test scores were 84 percent for the right ear 
and 78 percent for the left ear.  These test results 
correlate to Level III hearing impairment in the right ear 
and Level IV hearing impairment in the left ear.  

The only possible interpretation of these findings under both 
the old and new regulations is that the numeric designations 
correlate to no more than the currently assigned 10 percent 
evaluation from December 28, 2001, forward.  See 38 C.F.R. 
§ 4.85, Table VII.


D.  Extraschedular consideration

As discussed below, the veteran has been granted a TDIU.  The 
Board, however, must consider whether an extraschedular 
evaluation is warranted for the period prior to the effective 
date of the grant of entitlement to a TDIU.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

The RO considered 38 C.F.R. § 3.321(b)(1) in the January 1999 
rating decision. Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO concluded that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.  There is no evidence of an exceptional disability 
picture in this case.  The schedular evaluation for the 
veteran's hearing loss is not inadequate, and a higher 
evaluation is available under the appropriate diagnostic 
code.  The veteran has not required any recent periods of 
hospitalization for residuals of his service-connected 
disability, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability.  Although the 
veteran was medically retired from his job in 1977, this was 
only due in part to hearing loss.  Other contributing factors 
included otitis media and anxiety.  In was not until 
September 1998 that a medical doctor concluded that the 
veteran had significant difficulty with employment due to 
hearing loss.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The veteran's hearing loss is appropriately 
rated under the schedular criteria.

IV.  Increased evaluation for tinnitus

The schedular criteria for evaluating tinnitus have changed 
during the pendency of this appeal.  See 64 Fed. Reg. 25,202-
25,210 (1999).  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nevertheless, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under either the prior criteria or under the 
revised criteria for that disability.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As the veteran is already evaluated at 
the maximum schedular evaluation available, there is a lack 
of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis, 6 Vet. 
App. at 429-30.

The veteran is not entitled to an evaluation in excess of 
that schedular evaluation unless he establishes that there is 
a basis for an extraschedular evaluation.  In this case, the 
Board must only consider whether an extraschedular evaluation 
is warranted for the period prior to the effective date of 
the grant of entitlement to a TDIU.

In the October 2002 SOC, the RO appears to have adjudicated 
the issue of entitlement to an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  Given the RO's 
determination that no change was warranted in the current 
evaluation for tinnitus, the RO effectively found that 
referral for extra-schedular consideration was not warranted 
in this case.  The Board agrees.  There is no evidence of an 
exceptional disability picture in this case.  The schedular 
evaluation for the veteran's tinnitus is not inadequate.  The 
veteran has not required any recent periods of 
hospitalization for residuals of his service-connected 
disability, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected tinnitus.  None of the 
medical evidence specifically suggests interference with 
employment as a result of the veteran's tinnitus.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The veteran's tinnitus is 
appropriately rated under the schedular criteria.




V.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b) (2002).

Although the veteran fails to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), the evidence establishes he 
is entitled a TDIU under 38 C.F.R. § 4.16(b).  In December 
2001, the VA examiner for ear diseases stated the following:

"This patient's hearing loss is severe enough 
that he would have difficulties working in any 
situation which required attention to the public 
and hearing appropriate telephone or other 
instruments.  This would be true in most 
situations even with his current hearing aids.  
It is my impression that he would find few, if 
any, companies that would employ him with his 
current losses."      

This competent and probative opinion demonstrates that the VA 
examiner appropriately addressed the extent of the functional 
and industrial impairment from the veteran's service-
connected hearing loss.  See Gary v. Brown, 7 Vet. App. 229 
(1994).  At the very least, the December 2001 VA examiner's 
opinion places the evidence in relative equipoise.  The 
benefit-of-the doubt doctrine is therefore applicable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's service-connected disabilities 
result in an exceptional and unusual disability picture with 
marked interference with employment, thus entitling the 
veteran to an extraschedular total rating based upon 
individual unemployability.  See Floyd v. Brown, 9 Vet. App. 
88 (1996) (Court affirmed Board's granting of an 
extraschedular rating in the first instance because Board's 
action did not result in prejudice to the veteran.)  


ORDER

Entitlement to service connection for a disability manifested 
by dizziness, including as secondary to service connected 
hearing loss or tinnitus, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hearing loss, prior to January 1, 2000, is denied.

Entitlement to a compensable evaluation for hearing loss, 
from January 1, 2000, to December 27, 2001, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hearing loss, from December 28, 2001, forward, is denied.

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


